Case 1:20-cr-00558-GBD Document 26 Filed Orit: ~Rage 1 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

—~— ew eee ee eee ee ee ee ee er x
UNITED STATES OF AMERICA,
-against- :
: ORDER
DAMON GROOMS and ERNEST HEMPHILL :
: 20 Crim. 558 (GBD)
Defendants. :
ee ee ee ee ee eee Xx

GEORGE B. DANIELS, District Judge:
The April 8 and April 14, 2021 status conferences are adjourned to May 20, 2021 at 10:00
a.m. Time is excluded in the interest of justice pursuant to the Speedy Trial Act, 18 U.S.C. 8

3161(h)(7), until that time.

Dated: New York, New York
April 7, 2021

SO ORDERED.

Ppa BD. Danrle

ORGE(B. DANIELS
nited States District Judge

 

 
